Citation Nr: 0114773	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  00-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The veteran had active service from January 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that held that waiver of recovery of an overpayment 
of improved disability pension benefits in the calculated 
amount of $33,338 could not be granted because of the 
veteran's bad faith.  


FINDINGS OF FACT

1.  The veteran was in receipt of VA improved disability 
pension benefits from August 1996 through 1999 based on zero 
countable family income; his spouse was in receipt of earned 
income during this period and the veteran did not notify the 
VA of his spouse's earned income. 

2.  The veteran's failure to notify the VA of his spouse's 
earned income, from August 1996 through 1999, was done with 
knowledge that the likely consequences of this failure would 
be that he would continue to receive a greater award of 
improved disability pension benefits even though he was aware 
that a reduction in his improved disability pension benefits 
was required because of his spouse's receipt of earned 
income.


CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of improved disability pension 
benefits.  38 U.S.C.A. § 5302 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 1.965(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the veteran and his representative 
have been provided a statement of the case informing them of 
what is necessary to establish entitlement to waiver of 
recovery of the overpayment in the calculated amount of 
$33,338.  They were also advised of the evidence that had 
been considered and the basis for determining that waiver of 
the overpayment could not be granted.  There is no indication 
that any additional evidence exists or that further 
notification is required.  The veteran and his representative 
have been afforded the opportunity to submit additional 
argument and additional argument has been submitted.  In a 
July 2000 statement, the veteran indicated that he desired to 
have a hearing before the Board, but was unable to afford 
travel or lodging.  In his substantive appeal, submitted in 
August 2000, he indicated that he did not desire to have a 
hearing before the Board.  Therefore, the Board concludes 
that the VA has complied with the VCAA.

The veteran was originally awarded improved disability 
pension benefits, effective December 1, 1985, based upon his 
application submitted in November 1985.  On that application, 
as well as a January 1986 income statement, and eligibility 
verification reports, submitted in February 1987, March 1988, 
March 1989, March 1990, March 1991, March 1992, March 1993, 
and March 1994, the veteran indicated that he was married and 
lived with his spouse, and that his spouse had zero income.  

By official letters, dated in December 1990, March 1991, 
November 1992, and November 1993, the veteran was advised of 
amendments to his monthly rate of improved disability 
pension.  He was also informed that his improved disability 
pension was based upon net countable income of zero and he 
was advised, by the last three letters, that he should 
immediately inform VA if there was any change in his income.  

Following an income verification match, the veteran's spouse 
verified receipt of income that had not been previously 
reported.  Consideration of this additional income, which is 
not disputed, resulted in a retroactive reduction and 
subsequent termination of the veteran's award of improved 
disability pension benefits causing creation of the 
overpayment in the calculated amount of $33,338.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).

There is substantial evidence of record reflecting that the 
veteran was aware that his spouse's income was considered in 
arriving at the monthly amount of his improved disability 
pension award.  Further, there is considerable evidence of 
record indicating that the veteran was aware that his 
improved disability pension award was based upon net zero 
countable income, based upon his report that his spouse and 
he had zero income, and that he should immediately report any 
change in that income to the VA.  The veteran expresses no 
disagreement with being aware that he should immediately 
report any change in income or that he should immediately 
report his spouse's earned income, but indicates that he 
disagrees with the statement that he intended to cheat VA.  
In his substantive appeal, he indicates that he was not aware 
of the earnings on his wife's part until this overpayment 
surfaced.  

With consideration that all of the evidence of record 
reflects that the veteran was aware that he was in receipt of 
improved disability pension benefits based upon zero net 
countable income and that all of the evidence of record 
reflects that the veteran was aware that this determination 
was reached upon the basis that neither he nor his spouse had 
any income and no evidence of record indicating that the 
veteran was unaware of the above, a preponderance of the 
evidence supports a finding that the veteran was cognizant 
that his improved disability pension award was based upon 
zero earned income of the veteran's spouse.  

Although the record indicates that the veteran has been 
married and living with his spouse since 1985, he indicates, 
in his substantive appeal, that he was not aware of his 
wife's earnings until the income verification match surfaced.  
The veteran was aware that his VA pension was based upon 
consideration of zero earnings from his wife and he had a 
duty to be aware of the existence of income that both he and 
his spouse received.  Intentionally remaining ignorant of 
that income does not excuse him of the duty to have been 
cognizant that his spouse was in receipt of earned income.  
So while his action in remaining ignorant as to his spouse's 
earned income may not have been undertaken with actual 
fraudulent intent, it was undertaken with the intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and it did result in a loss to the Government.  

In this regard, the intent to take an unfair advantage was 
that if the veteran did not know his wife was earning income 
he would not have to report the income.  He knew that if he 
was unaware of any income, and therefore did not report the 
same, the likely consequences would be that his monthly 
improved disability pension benefit would not decrease.  He 
knew that if he were to acquire knowledge regarding the 
income and then report the same it would likely result in a 
decrease in his monthly improved disability pension benefit.  
The veteran's action to remain ignorant of his wife's earned 
income permitted him to not have to report that income and 
this resulted in the loss to the Government by causing the 
overpayment in the calculated amount of $33,338.  There is no 
evidence of record that the veteran attempted to ascertain 
that his wife was in receipt of earned income even though he 
had a duty to do so.  

On the basis of the above analysis, a preponderance of the 
evidence reflects that the veteran knew that if he acquired 
knowledge that his spouse had income he would have to report 
it to VA, but if he remained ignorant of her income, he would 
not have to report it to VA and he would continue to receive 
his improved disability pension benefits at a greater rate 
than he would if he acquired knowledge with respect to her 
income and reported it to VA.  The evidence reflects that the 
veteran has resided with his spouse since 1985 and made 
numerous reports regarding her income.  There is no evidence 
that indicates that the veteran could not have made himself 
aware of his spouse's earned income if he so desired.  
Therefore, a preponderance of the evidence supports a finding 
that the veteran could have acquired knowledge regarding his 
spouse's income and communicated this knowledge to the VA if 
he desired, but he intentionally remained ignorant in order 
to have an unfair advantage with knowledge that he would 
receive more benefits than to which he was entitled, 
resulting in an overpayment in his account.  As a result of 
the veteran's intentional ignorance and deceptive silence, he 
was paid an amount of improved disability pension benefits 
greater than to which he was entitled, resulting in a loss to 
the Government.  Therefore, the veteran acted with bad faith 
and waiver of recovery of the overpayment of improved 
disability pension benefits is precluded without 
consideration of equity and good conscience.  38 C.F.R. 
§ 1.965(b)(2).


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is denied.  



		
	MILO H. HAWLEY	
	Acting Member, Board of Veterans' Appeals



 

